In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2187 
MONTELL  CARTER,  MICHAEL  LOPEZ,  and  MILWAUKEE  POLICE 
ASSOCIATION, 
                                        Plaintiffs‐Appellants, 

                                   v. 

CITY OF MILWAUKEE and KEITH ECCHER, 
                                                Defendants‐Appellees. 
                      ____________________ 

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
        No. 10 CV 00782 — Patricia J. Gorence, Magistrate Judge. 
                      ____________________ 

    ARGUED NOVEMBER 8, 2013 — DECIDED FEBRUARY 19, 2014 
                 ____________________ 

     Before POSNER, ROVNER, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  While  police  officers  were  exe‐
cuting  a  search  warrant  in  a  Milwaukee  apartment,  the 
apartment’s  resident  accused  the  police  of  taking  around 
$1750  of  his  cash.  The  commanding  officer  then  ordered  all 
officers  to  remain  on  the  scene  while  they  awaited  further 
direction. This order did not come at a good time for Officer 
Montell  Carter,  who  had  taken  a  colon  cleansing  product 
2                                                      No. 13‐2187 

outside the apartment and now needed to use the restroom, 
badly. Not wanting to use the apartment’s bathroom, Carter 
told then‐Lieutenant Keith Eccher he needed to leave to use 
the restroom. The lieutenant put his hand up and responded 
that he needed to search Carter first. The lieutenant then pat‐
ted  Carter  down  and  searched  his  jacket,  boots,  and  the 
items he was carrying. The dramatic ending to these events 
is, in fact, not dramatic at all. The lieutenant did not find the 
allegedly  missing  cash  or  any  contraband  on  Carter,  and 
Carter  returned  to  the  police  station  and  used  the  restroom 
there.  Carter  filed  this  lawsuit  maintaining  he  was  the  sub‐
ject  of  an  unconstitutional  seizure  and  search.  Because  no 
reasonable officer in Carter’s position would have feared ar‐
rest  or  detention  if  he  did  not  comply  with  the  search  re‐
quest, we conclude he was not seized. As a result, we affirm 
the  district  court’s  grant  of  summary  judgment  in  the  de‐
fendants’ favor. 
                       I. BACKGROUND 
   When he was called to the scene of a search warrant exe‐
cution  the  afternoon  of  February  26,  2009,  Montell  Carter 
had been a police officer with the Milwaukee Police Depart‐
ment  for  nearly  thirteen  years.  On  that  day,  Officer  Carter 
and  other  officers  were  stationed  outside  a  residence  while 
Tactical Enforcement Unit team members went inside to en‐
sure there was no threat to the officers who would perform 
the  search.  Carter  was  outside  for  about  twenty  to  thirty 
minutes before the tactical unit announced that all was clear. 
   Officer  Carter  had  been  taking  Colonix,  a  non‐
prescription  supplement  to  clean  his  colon,  for  about  two 
weeks in an effort to lose weight. He did not, however, take 
the  supplement  at  his  normal  time  before  leaving  home  for 
No. 13‐2187                                                            3 

his shift that day because he had been running late. Thinking 
he would not be needed in the residence right away, Carter 
returned  to  his  squad  car  after  the  tactical  unit  gave  the  all 
clear, mixed the Colonix with water, and drank it. He did so 
knowing  that  taking  Colonix  made  him  need  to  more  fre‐
quently use the restroom.  
    Officer  Carter  and  other  officers  entered  the  residence 
dressed in police  uniform  to search for drugs and  currency. 
Tactical enforcement officers were still leaving the residence 
while the officers entered. Carter and his partner, Officer Mi‐
chael Lopez, helped search the northwest bedroom. At some 
point, the apartment’s resident, Mr. Mitchell (his first name is 
not clear from the record), told Officer Jose Viera that $1750 
or  $1800  in  cash  was  missing  from  his  bedroom.  Mitchell 
said he had been sitting in his bedroom counting his money 
when the “guys with helmets” entered. Mitchell said he then 
threw the money on the floor next to him.  
    Following Mitchell’s allegation, Officer Viera contacted a 
supervisor  by  telephone,  who  told  Viera  to  “freeze  every‐
thing”  until  representatives  from  the  Police  Department’s 
Professional Performance Division (“PPD”) or other supervi‐
sors  arrived.  As  a  result,  the  officers  on  the  scene  were  in‐
formed they were not free to leave. 
    About  thirty  to  forty‐five  minutes  later,  a  sergeant  ar‐
rived.  Lieutenant  Keith  Eccher,  who  had  run  the  command 
post at the scene but left after the tactical squad secured the 
residence,  also  returned  to  the  apartment.  Eccher  was  the 
highest  ranking  officer  at  the  site.  A  sergeant  informed  Ec‐
cher  of  the  resident’s  allegation  and  told  him  there  was  an 
opportunity  for  all  the  tactical  squad  or  search  team  mem‐
4                                                         No. 13‐2187 

bers to have taken the money. Eccher contacted the PPD, and 
he informed the officers on site that PPD was on its way.  
    Feeling  the  effects  of  the  supplement  he  had  taken  and 
sweating  profusely,  Officer  Carter  approached  Lieutenant 
Eccher in the kitchen of the residence and told him he need‐
ed  to  leave  as  he  needed  to  use  the  bathroom  very  badly. 
Carter maintains he did not want to use the bathroom in the 
residence because of its very dirty condition. He also asserts 
that even in a clean house, he would not feel comfortable us‐
ing someone else’s restroom. (The parties do not point to any 
Department policy on point.) 
    Lieutenant  Eccher  put  his  hand  up,  with  his  palm 
straight out, and said in a firm voice to Officer Carter, “You 
can’t leave until I search you.” Eccher did not come into any 
contact  with  Carter  when  he  put  his  hand  up.  Eccher  di‐
rected  Carter  to  take  off  his  police  coat,  outer  vest  carrier, 
and  duty  belt,  which  held  his  firearm.  Eccher  patted  down 
Carter; in doing so, he did not pat down Carter’s genital area 
but did pat down his back pockets. Eccher searched Carter’s 
jacket,  including  its  pockets,  looked  in  Carter’s  wallet  and 
police  memo  book,  and  searched  his  duty  belt.  Eccher  also 
had Carter remove his boots and searched those.  
    Lieutenant Eccher did not take Officer Carter’s badge or 
police identification. Nothing out of the ordinary was found 
on  Carter,  and  his  duty  belt  and  firearm  were  returned  to 
him. Officer Lopez told Eccher he wished to leave also, and 
Eccher responded, “Well, I gotta search you, too.” Lopez told 
Eccher  that  he  was  not  going  to  take  his  boots  off,  and  Ec‐
cher  did  not  make  him  do  so.  Eccher  then  patted  down 
Lopez,  finding  nothing.  The  searches  took  place  inside  the 
kitchen,  where  Eccher,  a  sergeant,  Carter,  and  Lopez  were 
No. 13‐2187                                                         5 

present at the time. Apartment residents could see the search 
as well, with Eccher explaining the search took place in plain 
view in front of the residents to remove any suspicion.  
    With  no  protocol  specific  to  searching  officers  in  an  of‐
ficer‐involved  allegation,  Lieutenant  Eccher  explained  that 
he  searched  Officers  Carter  and  Lopez  after  they  asked  to 
leave  the  scene  because  they  had  “means  and  access  to  the 
missing  money,”  stated  they  needed  to  leave  to  go  to  the 
bathroom  as  soon  as  they  learned  that  PPD  Criminal  was 
coming, and to remove them from suspicion. After they were 
searched,  Carter  and  Lopez  left  the  residence  together  and 
returned to the district police station, where Carter used the 
restroom. Later, after PPD Criminal arrived, another officer, 
Officer  Rachel  Goldbeck,  was  allowed  to  leave  the  scene  to 
use the restroom without being searched. 
   Officers Carter and Lopez filed a lawsuit pursuant to 42 
U.S.C. § 1983 alleging that Eccher and the City of Milwaukee 
violated  the  Fourth  Amendment  by  illegally  seizing  and 
searching  them.  The  district  court  granted  the  defendants’ 
motion for summary judgment.  
                          II. ANALYSIS 
     Officer Carter contends he was the subject of an unconsti‐
tutional seizure and search. He maintains that he was seized 
when Lieutenant Eccher held his hand out and told him that 
he had to be searched if he wished to leave the premises. We 
review  the  district  court’s  grant  of  summary  judgment  de 
novo, viewing evidence in the record in the light most favor‐
able  to  the  non‐moving  party,  plaintiff  Officer  Carter,  and 
giving him the benefit of all reasonable inferences. See Swet‐
lik v. Crawford, 738 F.3d 818, 821 (7th Cir. 2013).  
6                                                         No. 13‐2187 

    The  Constitution  forbids  not  all  searches  and  seizures, 
but  only  “unreasonable  searches  and  seizures.”  U.S.  Const. 
amend.  IV;  Terry  v.  Ohio,  392  U.S.  1,  9  (1968).  A  “seizure” 
within the meaning of the Fourth Amendment occurs when 
a  person’s  “freedom  of  movement  is  restrained”  either  “by 
means of physical force or show of authority.” United States 
v.  Mendenhall,  446  U.S.  544,  552  (1980).  “If  a  reasonable  per‐
son  would  feel  free  to  terminate  the  encounter,  then  he  or 
she  has  not  been  seized.”  United  States  v.  Drayton,  536  U.S. 
194, 201 (2002). In considering whether there was a seizure, 
we “consider all the circumstances surrounding the encoun‐
ter  to  determine  whether  the  police  conduct  would  have 
communicated  to  a  reasonable  person  that  the  person  was 
not  free  to  decline  the  officers’  requests  or  otherwise  termi‐
nate  the  encounter.”  Florida  v.  Bostick,  501  U.S.  429,  439 
(1991).  
    It  is  true  that  the  Fourth Amendment  protects  police  of‐
ficers,  not  just  ordinary  citizens.  Garrity  v.  New  Jersey,  385 
U.S. 493, 500 (1967). “This does not mean, however, that eve‐
ry order a police officer feels compelled to obey amounts to a 
seizure.”  Gwynn  v.  City  of  Phila.,  719  F.3d  295,  300  (3d  Cir. 
2013).  Nothing  in  the  Fourth  Amendment  gives  public  em‐
ployees,  including  police  officers,  greater  workplace  rights 
than  private  sector  employees.  Driebel  v.  City  of  Milwaukee, 
298 F.3d 622, 637 (7th Cir. 2002). As in the private sector, pub‐
lic employees must often comply with their supervisors’ or‐
ders and can suffer consequences at work for failure to com‐
ply.  Id.  at  639.  The  requirement  of  complying  with  supervi‐
sors’  directives  has  particular  meaning  for  police  officers, 
who are part of a “paramilitary organization that must main‐
tain the highest degree of discipline, confidentiality, efficien‐
cy, and [esprit] de corps among its officers, who are the first 
No. 13‐2187                                                                7 

line of defense against lawlessness,” and who agree to obey 
lawful orders from higher‐ranking officers. Id. at 638‐39.  
     In  this  spirit,  we  have  distinguished  “between  a  police 
department’s  actions  in  its  capacity  as  an  employer  and  its 
actions  as  the  law  enforcement  arm  of  the  state.”  Id.  at  642. 
The  Fourth Amendment  does  not  protect  against  the  threat 
of  job  loss.  See  id.;  see  also  Fournier  v.  Reardon,  160  F.3d  754, 
757  (1st  Cir.  1998)  (finding  officer  not  seized  when  hand‐
cuffed  during  training  exercise  even  though  there  could 
have  been  negative  employment  consequences  had  he  re‐
fused).  So  while  an  officer  in  Carter’s  position  may  have 
feared job‐related consequences if he were to leave the resi‐
dence  without  being  patted  down  and  searched,  the  poten‐
tial for work‐related discipline is not sufficient to succeed on 
a Fourth Amendment claim.  
    Rather, “the relevant constitutional inquiry must focus on 
whether reasonable people in the position of the subordinate 
officers would have feared seizure or detention if they had re‐
fused  to  obey  the  commands  given  by  their  superior  offic‐
ers.”  Driebel,  298  F.3d  at  642  (emphasis  in  original).  In  this 
regard, it is not enough that Carter’s employer restricted his 
movement; indeed, he does not maintain that the “freeze the 
scene”  order  meant  he  or  other  officers  were  seized.  See 
I.N.S. v. Delgado, 466 U.S. 210 (1984). Illustrative of this prin‐
ciple  is  the  Supreme  Court’s  decision  in  Delgado,  where  it 
considered  the  Immigration  and  Naturalization  Service’s 
practice  of  entering  factories  and  questioning  employees 
about their citizenship while INS agents were stationed near 
door  exits.  The  Court  recognized  that  the  employees  may 
not have been free to leave, but it said that was not enough 
to  violate  the  Fourth  Amendment:  “[o]rdinarily,  when  peo‐
8                                                          No. 13‐2187 

ple are at work their freedom to move about has been mean‐
ingfully restricted, not by the actions of law enforcement of‐
ficials,  but  by  the  workers’  voluntary  obligations  to  their 
employers.”  Id.  at  218.  The  Court  concluded  the  employees 
were  not  seized  because  even  though  they  were  not  free  to 
leave  the  building  without  being  questioned,  the  agents’ 
conduct  “should  have  given  [the  employees]  no  reason  to 
believe that they would be detained if they gave truthful an‐
swers  put  to  them  or  if  they  simply  refused  to  answer.”  Id. 
The defendants contend that Officer Carter similarly had no 
reason to believe he would be detained had he stated he did 
not want to be searched.  
    This is not the first time we have considered an officer’s 
claim  that  he  was  seized  while  on  the  job;  we  considered 
several  claims  of  unlawful  seizure  by  officers  in  our  Driebel 
decision. For example, when an officer was ordered to work 
overtime and “stand by” for three and a half hours in a po‐
lice  garage  without  being  placed  under  formal  arrest  and 
while he retained possession of his police‐issued equipment, 
we  found  he  was  not  seized.  298  F.3d  at  642‐43.  We  ex‐
plained  that  the  officer  “must  have  been  aware  that  no  of‐
ficer was permitted to use force or any show of authority to 
prevent him from departing the garage if he so chose.” Id. at 
643;  see  also  Pennington  v.  Metro.  Gov’t  of  Nashville  and  Da‐
vidson Cnty., 511 F.3d 647, 652 (6th Cir. 2008) (concluding that 
an  off‐duty  officer  who  submitted  to  a  breathalyzer  test  at 
his  superiors’  order  was  not  seized  when  he  was  not  hand‐
cuffed,  not  placed  in  the  back  seat  of  a  police  car,  not  read 
his rights, and was allowed to return home without filing a 
report). But when the officer was advised of his rights, taken 
into custody, and removed of his police equipment, we ruled 
that he had been seized. Id.; cf. Cerrone v. Brown, 246 F.3d 194, 
No. 13‐2187                                                          9 

198  (2d  Cir.  2001)  (noting  concession  by  defendants  that  of‐
ficer  seized  when  stopped  by  investigative  team,  placed  in 
back  of  unmarked  police  car,  read  Miranda  rights,  and  in‐
formed he was the target of a criminal investigation). 
     The  Third  Circuit’s  decision  in  Gwynn  contains  circum‐
stances  similar  to  this  case.  There,  a  man  whom  two  police 
officers  had  frisked  accused  them  of  stealing  money  from 
him.  Gwynn,  719  F.3d  at  297.  When  the  officers  returned  to 
headquarters, their superior officer ordered them into an of‐
fice, where they were told a complaint had been made about 
them to the Internal Affairs Bureau. They were then ordered 
to report to the captain’s office and to stay there until officers 
from  Internal Affairs arrived,  and  they  were  not  allowed  to 
use their cell phones. The officers were questioned about the 
missing  money,  asked  to  remove  their  jackets,  told  to  pull 
down  their  socks,  directed  to  open  their  wallets,  and  told 
that cooperation would be in their “best interest.” They did 
as  they  were  told  the  whole  time  because  the  orders  came 
from their superiors, and also because they feared discipline 
and possible loss of employment. Id. at 298. When the offic‐
ers  were  allowed  to  leave  and  returned  to  their  lockers,  it 
appeared that their lockers had been searched. Id.  
    The  Third  Circuit  concluded  that  the  officers  had  not 
been seized. Id. at 302. It reasoned that to the extent the offic‐
ers  felt  compelled  to  obey  their  superiors’  commands,  that 
compulsion was the result of their employment relationship, 
not  the  fear  of  arrest  or  detention.  Id.  The  court  found  no 
suggestion that the officers were under a criminal investiga‐
tion, and it pointed out that the officers were asked to wait to 
speak  to Internal Affairs representatives.  Under the  circum‐
10                                                        No. 13‐2187 

stances, the court found the officers did not reasonably fear 
detention and were not seized. Id. 
    Similarly here, no seizure occurred. Although Carter con‐
tends  he  was  under  criminal  investigation,  the  record  does 
not  support  him.  Carter  asserts  that  Eccher  admitted  in  his 
deposition that Carter was under criminal investigation. But 
a  full  read  of  the  deposition  transcript  reflects  otherwise. 
When asked whether Carter was under internal or adminis‐
trative  investigation,  Eccher  initially  stated  that  it  was  a 
criminal investigation as far as he was concerned. But Eccher 
then  qualified  his  statement,  stating,  “Well,  there  [were] 
criminal allegations being made.” When he was next explic‐
itly asked to say that “yes,” Carter was under criminal inves‐
tigation,  Eccher  replied  that  he  could  not  answer  “yes”  or 
“no.” He later explained, “Again, I guess I’m walking a fine 
line here. I don’t think this was an investigation as much as it 
was – as – I was trying to remove them from suspicion.” Ec‐
cher  did  not,  therefore,  testify  in  his  deposition  that  Carter 
was  under  criminal  investigation.  Nor  is  there  any  other 
suggestion in the record to support that position. Eccher did 
not read Carter his rights or inform him he was under crimi‐
nal  investigation.  Eccher  did  not  perform  other  activities 
consistent with a criminal investigation such as interviewing 
witnesses. Instead, at the time, Eccher was in a holding pat‐
tern, waiting for PPD to arrive.  
    While  Carter  is  not  maintaining  that  he  feared  only  job 
consequences, the bottom line is that a reasonable person in 
Carter’s position would not have feared arrest or detention if 
he had declined to be patted down or searched. Cf. Feirson v. 
District of Columbia, 506 F.3d 1063, 1067 (D.C. Cir. 2007) (“The 
relevant inquiry is whether a reasonable person would have 
No. 13‐2187                                                         11 

believed  he  would  be  detained  if  he  disobeyed  his  supervi‐
sorʹs  order—not  whether  he  feared  negative  consequences 
for his job.”). As we discussed, Eccher did not tell Carter he 
was  the  subject  of  a  criminal  investigation,  nor  is  there  any 
indication that he was. He did not read Carter his rights. He 
did  not  threaten  arrest  if  Carter  refused  to  be  searched.  He 
did  not  touch  Carter  to  stop  him  from  leaving.  (He  only 
came into contact with Carter during the pat‐down.) There is 
also no evidence to support a finding that had Carter asked 
him to stop, the lieutenant would not have done so. In fact, 
when  Officer  Lopez  told  Lieutenant  Eccher  he  would  not 
take his boots off, the lieutenant did not make him do so.  
    Carter was a thirteen‐year veteran of the police force and 
certainly knew his constitutional rights. Cf. Driebel, 298 F.3d 
at 647 (“Officer Huston was not some naïve, awestruck indi‐
vidual  confronting  the  police  for  the  first  time.  Rather,  he 
was  a  sworn,  highly  trained  law  enforcement  officer,  who, 
we  believe,  was  well  aware  of  his  constitutional  and  work‐
place  rights.”).  Carter  and  Lopez  agreed  to  be  searched  so 
that  Carter  could  return  to  the  police  station  to  use  the  re‐
stroom  there.  And  Lieutenant  Eccher  agreed  to  let  them 
leave despite the freeze order, so long as they were searched 
first. Although Carter may have felt it necessary to agree to 
the search because he needed to use the restroom badly, that 
does not mean he was seized by Eccher. A reasonable officer 
in  Carter’s  position  would  not  have  feared  arrest  or  deten‐
tion had he not complied. Therefore, we agree with the dis‐
trict court that Carter was not seized. 
   Carter’s  only  argument  that  the  search  was  unlawful  is 
that  because  his  seizure  was  unlawful,  the  search  was  pre‐
sumptively  unlawful  too.  Because  we  have  rejected  the 
12                                                                   No. 13‐2187 

premise  of  this  position  in  finding  that  Carter  was  not 
seized, we do not need to go further. We uphold the grant of 
summary  judgment  in  the  defendants’  favor.1  We  note  that 
Officer  Lopez  was  a  plaintiff  in  this  lawsuit,  and  his  name 
appears  on  the  appellate  brief.  But  no  argument  was  raised 
regarding  him  on  appeal,  so  any  argument  on  his  behalf  is 
waived. See Carroll v. Lynch, 698 F.3d 561, 568 (7th Cir. 2012). 
In  any event, he would lose for the same  reasons  as Officer 
Carter. 
                                    III. CONCLUSION 
      The judgment of the district court is AFFIRMED. 




                                                       
1  We  note  that  the  defendants  maintain  that  conducting  the  pat‐down 

and  search  of  the  items  in  Officer  Carter’s  possession  before  letting 
Carter  leave  was  reasonable.  In  light  of  the  resident’s  allegation  that  an 
officer  had  taken  his  money  and  Carter’s  request  to  leave  during  the 
freeze  order,  Eccher  explained  that  he  searched  Officers  Carter  and 
Lopez for several reasons, including to remove them from suspicion. He 
also explained that they had means and access to the money. Carter and 
Lopez had searched the northwest bedroom, the same room from which 
Mitchell alleged his money had been taken, and they had performed the 
search without a supervisor present. Carter emphasizes that the resident 
alleged  that  a  white  male  officer  with  a  helmet  stole  his  money.  Carter, 
unlike  the  tactical  enforcement  officers,  was  not  wearing  a  helmet,  and 
Carter  is  African  American.  But  Carter  crossed  paths  with  the  tactical 
enforcement officers  on  his  way  into  the  residence, so  there  was  an  op‐
portunity  for  a  tactical  enforcement  officer  to  pass  money  on  to  one  or 
more  officers  involved  in  the  search.  Eccher  also  stated  that  Carter  and 
Lopez  did  not  say  they  needed  to  leave  to  use  the  restroom  until  they 
learned that PPD Criminal was coming.